DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statutory Review under 35 USC § 101 
Claim(s) 20 is/are directed towards a non-transitory computer readable medium and has/have been reviewed. 
Claim(s) 20 appear to be statutory as the non-transitory computer readable medium as claimed consists of "semiconductor memory" thus excluding transitory signals (see par. [0041]). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the video data generation section" in the sixth limitation.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,804,004 to Kato et al. (hereinafter Kato).

Regarding independent claim 1, Kato teaches an image capturing device comprising: 
an image capturing section that includes a lens and an image capturing element and captures video data having a frame cycle of a first frame cycle (Fig. 1 teaches an digital camera 10 that captures a light figure of an object a CMOS image sensor 12 via optical lens unit 11); and 
a processor including an image acquisition section, a detection section, and an image capturing frame cycle control section (Fig. 1 shows a CPU on digital camera 10 that controls the acquisition of image data, detection of flicker and frame cycle control, see col. 4 lines 36-49), 
wherein the image acquisition section acquires the video data captured by the image capturing section (image data is acquired via AGC/ADC unit 13, see Fig. 1 and col. 3 lines 45-64), 
the detection section detects a flicker of a light source from the video data (Fig. 7 for example shows flicker detection step S312), 
the image capturing frame cycle control section controls the frame cycle of the video data captured by the image capturing section (Fig. 7 shows for example control of frame cycle in step S307 for single shot/continuous shooting mode and S313 for live-view/moving image mode), and 
in a case where the image capturing section captures first video data with an exposure time shorter than the first frame cycle (starting imaging mode is live view with 30 fps as the first frame cycle, see S302, in case the still image capture is executed  ), and in a case where the detection section detects the flicker from the first video data (flicker is detected in S312 and a flicker flag is set), the image capturing frame cycle control section changes the frame cycle of the first video data from the first frame cycle to a second frame cycle, the second frame cycle is a frame cycle shorter than the first frame cycle (in the still image instruction the previously set flicker flag is read in S306 and control of the still image exposure is set, per Fig. 13 the shutter speed is higher making the frame cycle shorter, see col. 16 line 11-30).

Regarding claim 2, Kato teaches the image capturing device according to claim 1, wherein the detection section detects a cycle of the flicker, and the image capturing frame cycle control section changes the second frame cycle to a cycle of half or less of the cycle of the flicker detected by the detection section (Fig. 2 teaches if the change in luminance is detected in S111 the frequency is change between the 2 default commercial power frequencies in S112).

Regarding claim 3, Kato teaches the image capturing device according to claim 1, wherein the image capturing frame cycle control section changes the second frame cycle according to a set exposure time (based on an EV value the shutter speed is changed to be higher, see col. 16 lines 11-30 ).

Regarding independent claim(s) 19, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Regarding independent claim(s) 20, claim(s) is/are drawn to the non-transitory computer-readable storage medium used by the corresponding apparatus in claim(s) 1 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claim(s) 4-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing device according to claim 1, wherein: the processor includes a video data generation section, and the video data generation section generates a second video data for recording having a third frame cycle from the first video data, the third frame cycle is longer than the second frame cycle.

Regarding claim(s) 5-6 and 10-13, claim(s) depend directly or indirectly from claim 4 and is/are allowable for the same reasons stated above.

Regarding claim 7, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing device according to claim 1, wherein the processor includes a flicker information acquisition section, and the flicker information acquisition section acquires phase information of the flicker detected by the detection section.

Regarding claim(s) 8-9, claim(s) depend directly or indirectly from claim 7 and is/are allowable for the same reasons stated above.

Regarding claim 14, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the image capturing device according to claim 1, wherein the image capturing section has a first video mode and a second video mode, captures the first video data in the first video mode, and captures third video data in which the exposure time for one frame is set to be longer than the first video data in the second video mode.

Regarding claim(s) 15, claim(s) depend directly or indirectly from claim 14 and is/are allowable for the same reasons stated above.

Regarding claim(s) 16-18, claim(s) 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         


/JASON A FLOHRE/               Primary Examiner, Art Unit 2696